The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to papers filed 11/14/2022.
No claims have been amended, newly canceled or newly added.

Claims 27, 32, 41-43, 45, and 48-58 are currently pending and have been examined on the merits. 

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 27, 32, 41-43, 45, 48-52, 54-56, and 58 remain rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2011/0262393-previously cited) in view of Haque et al (The Scientific World Journal, 2013-previously cited) and Sakurada et al (US 2009/0191159-previously cited).
Regarding claims 27, 45, 50-51 and 54-55, Yang et al teach a composition comprising mesenchymal stem cells for the prevention or treatment of neural diseases, such as Alzheimer’s disease (Title, page 1 para 1, page 3 para 46, page 4 para 62, para 65-para 67). Several proteins secreted from MSCs have therapeutic effects on neural diseases such as Alzheimer’s disease, and thus the potential for the prevention and treatment of neural diseases is increased (page 4 para 65). Yang teach wherein the MSCs have been grown in a culture medium comprising 10 to 30% FBS-fetal bovine serum or serum of umbilical cord blood (page 7 para 116). Systematic administration (systemic) via a vein or artery is taught as well (intravenous)(pages 5 para 74) and is indicated in the alternative to topical administration. Steps for administering stem cells locally to a brain are therefore not indicated as required for treatment of Alzheimer’s disease.
Yang et al do not specifically teach wherein the MSC are grown (exclusively or otherwise) under hypoxic conditions prior to administration. Yang et al do not specifically teach wherein the MSC are from passage 4.
Haque et al teach that when mesenchymal stem cells are cultured under a hypoxic environment (2-9% oxygen) that this greatly improves the growth kinetics, genetic stability and expression of chemokine receptors during in vitro expansion and can increase the efficiency of MSC-based regenerative therapies (abstract, page 8 Conclusion). MSCs that are from an early passage also showed better engraftment than late passaged MSCs in an in vivo model (page 8 column 1, first paragraph). A higher proliferation rate and more population doubling were found in hypoxic conditions (page 7, section 5). Haque teach that it is possible to harvest more MSCs from the first five passages cultured in 3% oxygen than in ambient conditions (page 3 section 3.1).
Sakurada et al teach that mesenchymal stem cells (MSCs) are often cultured at high-concentration serum but that they can retain undifferentiated cells if the cells are passaged under certain culture conditions of low passage number or low oxygen (page 10 para 130). Passaging four or fewer times was indicated as suitable (page 10 para 126).
One of ordinary skill in the art would have been motivated to include MSCs cultured exclusively under hypoxic conditions of about 2-9% oxygen (about 5% oxygen) in the method of Yang because Haque teaches that hypoxic culture conditions are preferred for MSCs, especially when intended for cell therapy. There is no suggestion or requirement for including any other suboptimal conditions and therefore hypoxic conditions would be used exclusively. One of ordinary skill in the art would have had a reasonable expectation of success because Sakurada teach that low oxygen culture conditions are preferred for culturing MSCs as they help to retain their undifferentiated state. Maintaining their undifferentiated state provides that the cell administered will be an MSC and not a differentiated cell derived from an MSC.
One of ordinary skill in the art would have been motivated to use MSCs from passage 4 in the method of Yang because Sakurada teach that MSCs cultured under conditions of low passage are preferred as this supports an undifferentiated state and suggests cells passaged at around four times as suitable. One of ordinary skill in the art would have had additional motivation and a reasonable expectation of success to include low passage MSCs cultured under hypoxic conditions in the method of Yang because Haque teach that MSCs that are from an early passage showed better engraftment than late passaged MSCs in an in vivo model (page 8 column 1, first paragraph) and that it is possible to harvest more MSCs from the first five passages cultured in 3% oxygen than in ambient conditions (page 3 section 3.1). Increased engraftment provides for an MSC that once administered will be accepted by the subject’s body and produce new cells as needed which provides a better therapeutic effect.
Regarding claims 32 and 45, Yang et al teach that the MSCs are obtained from umbilical cord blood, peripheral blood, bone marrow, skin (dermis) and muscle (page 7 para 106).
Regarding claim 41, Yang et al teach that their method of administration prevents Alzheimer’s disease in a subject (Title, page 1 para 1, page 3 para 46, page 4 para 62, para 65, para 67).
Regarding claims 42-43, 48-49, Yang teach that amyloid plaques are reduced if MSCs are administered to a subject having Alzheimer’s disease (progression arrested and cerebral amyloidosis reversed and reduced) (page 4 para 62, page 5 para 77). While the amount of reduction in the cerebral amyloidosis is not specified, it would appear that a reduction of about 38% cerebral amyloidosis would be expected by administering MSCs that were exposed to the same conditions as claimed (high serum, low oxygen and low passage). One of ordinary skill in the art would have expected an improved therapeutic result from using MSCs cultured under hypoxic culture conditions and low passage because Haque suggests that this is the case with hypoxia and low passage conditions.
Regarding claims 52, 56 and 58, While Yang et al do not specifically recite a serum concentration of about 15%, the range of 10-30% serum disclosed at page 7 para 116 of the Yang reference overlaps with this amount and thus renders it obvious. (See MPEP 2144.05, “In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists”).
Therefore the combined teachings of Yang et al, Haque et al and Sakurada et al render obvious Applicant’s invention as claimed.


Claims 53 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2011/0262393-previously cited) in view of Haque et al (The Scientific World Journal, 2013-previously cited) and Sakurada et al (US 2009/0191159-previously cited) as applied to claims 27, 32, 41-43, 45, 48-52, 54-56 and 58 above, and further in view of Hung (US 2011/0129918-previously cited).
Regarding claims 53 and 57, the combined teachings of Yang et al, Haque et al and Sakurada et al render obvious the claimed method as described above. 
Yang et al teach wherein the MSCs are obtained from bone marrow (page 7 para 106). Yang teach that amyloid plaques are reduced if MSCs are administered to a subject having Alzheimer’s disease (progression arrested and cerebral amyloidosis reversed and reduced) (page 4 para 62, page 5 para 77). 
Yang et al do not teach wherein the seeding density of passage 4 MSCs is 280 cells/cm2.
Hung teach methods for expanding mesenchymal stem cells in low density and hypoxic culture (Title, page 1 para 5-6). Hung teaches that an increase in seeding density caused a decrease in expansion efficiency with low density seeding being around 50 cells/cm2 and high density being around 1000 to 4000 cells/cm2 (page 3 para 22). Hung teaches that combining low density seeding and hypoxic culture provides expanded MSCs without losing proliferation capacity and inducing senescence (page 3 para 24). Hypoxic culture is taught to be 0.05% to 15% O2 (page 1 para 8).
Therefore one of ordinary skill in the art would have been motivated to optimize the seeding density of the method of Yang et al to between around 50 cells/cm2 and 1,000 cells/cm2 (arriving at the claimed seeding density of 280 cells/cm2 through routine optimization and experimentation) because Hung teaches that combining low density seeding and hypoxic culture provides expanded MSCs without losing proliferation capacity and inducing senescence (page 3 para 24). One of ordinary skill in the art would have had a reasonable expectation of success because both Hague and Hung are expanding MSCs under hypoxic conditions for future use in clinical applications.
Therefore the combined teachings of Yang et al, Haque et al, Sakurada et al and Hung render obvious Applicant’s invention as claimed. 




Response to Arguments
Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive.
Applicant argues that the Examiner fails to establish a prima facie case of obviousness because the proposed combination of references does not enjoy a reasonable expectation of success. Applicant asserts that the combination of references cited by the Examiner, while in the same field of endeavor, cannot substitute for the Examiner’s burden of establishing a reasonable expectation of success. Applicant asserts that the references that they cited (Holzwarth, Zhu, Jin and Baxter) were also in the field of culturing MSCs, but militate against any purported reasonable expectation of success.
This is not found persuasive. The prior art cited in the obviousness rejection above indicates that there is a reasonable expectation that it is beneficial to culture MSCs under hypoxic (low oxygen) conditions. Conclusive proof of efficacy is not required to show a reasonable expectation of success. The expectation of success need only be reasonable, not absolute (see MPEP 2143.02).
Haque teach that it is possible to harvest more MSCs from the first five passages cultured in 3% oxygen than in ambient conditions (page 3 section 3.1). In this same paragraph Haque specifically teach that higher in vitro expansion rate in hypoxic conditions has also been reported by several other researchers and point to references 90-93 (page 3 section 3.1). Haque also states in the same paragraph that such an in vitro environment also allows to maintain a higher proportion of rapidly self-renewing MSCs for a longer period of time (self-renewing cells are ones that maintain their identity as MSCs and thus do not differentiate). Thus, at the time of the publication of Haque (2013), the general attitude in the art of culturing MSCs was that hypoxic conditions were preferred, especially for expansion of undifferentiated MSCs.
Applicant argues that Holzwarth teaches that hypoxia reduces MSC proliferation, whereas MSC proliferation was vigorous when cells are cultured under 21% oxygen.
This is not found persuasive. The method of Holzwarth was performed under different conditions than Yang. Yang was using 10 to 30% FBS (page 7 para 116) and Holzwarth was using platelet lysate under strongly reduced oxygen concentrations of 1% (page 6 conclusions). Even Haque indicate that hypoxic conditions of 1% will provide significantly reduced proliferation of MSCs and shows that culture conditions in 3% oxygen are preferred for their beneficial effect on MSCs (page 3 section 3.1).
Applicant argues that Zhu teaches that MSC grown under hypoxia undergo significantly elevated apoptosis compared to MSC grown under normoxic conditions.
This is not found persuasive. The method Zhu was performed under different conditions than Yang. Yang was using 10 to 30% FBS (page 7 para 116) and Zhu was culturing with conditions of serum deprivation along with hypoxia. It is unclear how much the effects of serum deprivation were responsible for the results in Zhu.
Applicant argues that the portion of Sakurada relied upon by the Examiner (para [0130]) fails to indicate the number of passages which may properly be interpreted as “conditions of low passage”. Applicant asserts that Sakurada provides no indication or supporting evidence that the claimed passage 4 MSCs are in fact MSCs grown under conditions of low passage.
This is not found persuasive. Sakurada teach that passaging four or fewer times was suitable (page 10 para 126) and thus rendering obvious passage 4 MSCs.
Applicant argues that Jin teaches that the stem cell biological characteristics of MSC, including proliferation and differentiation, are known to be impaired through passaging MSCs for five passages.
This is not found persuasive. Jin is teaching a method of treating cardiac tissue damaged by myocardial infarction (MI) while Yang is related to the treatment of neural diseases, such as Alzheimer’s. At page 10 para 5, Jin states that the transplantation of first passage BM-MSCs has a better therapeutic effect as a means for MI than the transplantation of the repeated passage BM-MSCs. It is unclear if this is a teaching away of passage 4 MSCs for any treatment method. Sakurada teach that passaging four or fewer times was suitable (page 10 para 126) and thus rendering obvious passage 4 MSCs.
Applicant argues that Sakurada also fails to include any experiments or data demonstrating that the claimed passage 4 MSCs in fact maintain an undifferentiated state. Applicant asserts that Jin shows that cells passaged around four times have impaired proliferation and differentiation and Baxter corroborates this point.
This is not found persuasive. Haque teach that it is possible to harvest more MSCs from the first five passages cultured in 3% oxygen than in ambient conditions (page 3 section 3.1). In this same paragraph Haque specifically teach that higher in vitro expansion rate in hypoxic conditions has also been reported by several other researchers and point to references 90-93 (page 3 section 3.1). Haque also states in the same paragraph that such an in vitro environment also allows to maintain a higher proportion of rapidly self-renewing MSCs for a longer period of time (self-renewing cells are ones that maintain their identity as MSCs and thus do not differentiate). Thus, at the time of the publication of Haque (2013), the general attitude in the art of culturing MSCs was that hypoxic conditions were preferred, especially for expansion of undifferentiated MSCs.
Applicant argues that the Examiner fails to address Holzwarth’s and Zhu’s teachings regarding the effects of low oxygen culture on proliferation.
This is not found persuasive. After reviewing the references of Holzwarth and Zhu, the Examiner deemed the evidence of obviousness as taught by Haque and Sakurada outweighed the evidence of nonobviousness. Haque and Sakurada are very explicit in their teachings that low passage number (such as 4 or less) and low oxygen conditions (such as around 3%) are beneficial to MSCs intended for cell therapy.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the
 examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA SCHUBERG/Primary Examiner, Art Unit 1631